Exhibit 99.1 ICON Leasing Fund Twelve, LLC Portfolio Overview First Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investments Following the Quarter 2 DispositionsDuring the Quarter 3 Dispositions Following the Quarter 3 Portfolio Overview 5 Revolving Line of Credit 8 Performance Analysis 8 Transactions with Related Parties 10 Financial Statements 12 Forward Looking Statements 17 Additional Information 17 ICON Leasing Fund Twelve, LLC As of August 31, 2014 Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Twelve, LLC’s (the “Fund”) Portfolio Overview for the quarter ended March 31, 2014. References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund raised $347,686,947 commencing with its initial offering on May 7, 2007 through the closing of its offering on April 30, 2009.We entered our liquidation period on May 1, 2014, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended March 31, 2014: Blackhawk Mining, LLC Investment Date: 3/4/2014 Collateral: Mining equipment acquired for $25,359,000 Structure: Lease Expiration Date: 2/28/2018 Purchase Price: The Fund's Investment: Siva Global Ships Limited Investment Dates: 3/28/2014* Collateral: Two liquefied petroleum gas tanker vessels acquired for $41,600,000. 4/8/2014* Structure: Lease Expiration Dates: 3/28/2022 4/8/2022 Purchase Price: The Fund's Investment: *On March 21, 2014, we entered into Memoranda of Agreement to purchase the LPG tanker vessels, the SIVA Coral and the SIVA Pearl. The purchase and delivery of both vessels was scheduled to occur on March 28, 2014, but was delayed with respect to the SIVA Pearl for procedural reasons until April 8, 2014 1 ICON Leasing Fund Twelve, LLC InvestmentsDuring the Quarter (continued) D&T Holdings, LLC Investment Date: 3/28/2014 Collateral: Trucks, trailers and other equipment acquired for $12,200,000. Structure: Lease Expiration Date: 12/31/2018 Purchase Price: The Fund's Investment: Investments Following the Quarter The Fund made the following investments after the quarter ended March 31, 2014: Pacific Radiance, Ltd. Investment Date: 6/12/2014 Collateral: Offshore supply vessel acquired for $40,000,000. Structure: Lease Expiration Date: 6/12/2024 Purchase Price: The Fund's Investment: SeaChange Maritime Investment Dates: 6/20/2014 Collateral: Containership vessel valued at $4,200,000*. 8/20/2014 Structure: Loan Maturity Date: 2/15/2018 Facility Amount: Fund Participation: *As part of our security for the facility, we received an assignment of all earnings related to the vessel CAPT DAVID I LYON including earnings derived from such vessel’s time charter with the U.S. Navy’s Military Sealift Command, which has a term of up to five years and is valued up to $43,800,000. Téchnicas Maritimas Avanzados, S.A. de C.V. Investment Date: 8/27/2014 Collateral: Two platform supply vessels valued at $61,000,000. Structure: Loan Maturity Date: 7/26/2019 Facility Amount: Fund Participation: 2 ICON Leasing Fund Twelve, LLC Dispositions During the Quarter The Fund disposed of the following investments during the quarter ended March 31, 2014: Green Field Energy Services, Inc. Structure: Loan Collateral: Oil field service equipment. Disposition Date: 3/18/2014 The Fund's Investment: Total Proceeds Received: ION Geophysical, Inc. Structure: Loan Collateral: Analog seismic system equipment. Disposition Date: 1/31/2014 The Fund's Investment: Total Proceeds Received: Broadview Networks Holdings, Inc. Structure: Lease Collateral: Telecommunications equipment. Disposition Date: 3/31/2014 The Fund's Investment: Total Proceeds Received: Dispositions Following the Quarter The Fund disposed of the following investments after the quarter ended March 31, 2014: Leighton Holdings, Ltd. Structure: Lease Collateral: Three pipelay barges. Disposition Date: 4/3/2014 The Fund's Investment: Total Proceeds Received: 3 ICON Leasing Fund Twelve, LLC Dispositions Following the Quarter (continued) AET, Inc. Limited Structure: Lease Collateral: TwoAframax tanker vessels. Disposition Dates: 4/14/2014 05/21/2014 The Fund's Investment: Total Proceeds Received: N/A* *On April 14, 2014 and May 21, 2014, the Eagle Otome and the Eagle Subaru were sold for $7,395,355 and $7,426,625 respectively, resulting in a gain on sale. As originally contemplated, all proceeds from the sale of the two vessels were used to repay indebtedness incurred in connection with the Fund’s investment in ICON AET Holdings, LLC, which also includes two Very Large Crude Carriers currently on charter with AET Inc. Limited. Palmali Holding Company Limited Structure: Lease Collateral: TwoAframax tanker vessels. Disposition Date: 4/15/2014 The Fund's Investment: Total Proceeds Received: NTS Communications, Inc. Structure: Loan Collateral: Telecommunications equipment. Disposition Date: 6/6/2014 The Fund's Investment: Total Proceeds Received: SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. Disposition Date: 7/2/2014 The Fund's Investment: Total Proceeds Received: 4 ICON Leasing Fund Twelve, LLC Portfolio Overview As of March 31, 2014, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. MaturityDate: 10/6/2014 Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. MaturityDate: 2/1/2018 AET, Inc. Limited Structure: Lease Collateral: Two Aframax tankers and two Very Large Crude Carriers. Expiration Dates: 3/29/2014* 3/29/2021 *Due to delays associated with redelivery, the Eagle Otome and the Eagle Subaru each remained on charter with AET, Inc. Limited following their lease expiration on March 29, 2014 until such vessels were redelivered and sold to third-party buyers on April 14, 2014 and May 21, 2014, respectively. Vroon Group B.V. Structure: Lease Collateral: Two handy-size container vessels. Expiration Date: 4/1/2014 Swiber Holdings Limited Structure: Lease Collateral: A saturation diving system and a 300-man accommodation and work barge. Expiration Dates: 6/30/2014 3/23/2017 Leighton Holdings Ltd. Structure: Lease Collateral: Three pipelay barges. Expiration Dates: 6/25/2017 10/27/2017 1/4/2018 5 ICON Leasing Fund Twelve, LLC Portfolio Overview (continued) SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. MaturityDate: 11/28/2016 NTS Communications, Inc. Structure: Loan Collateral: Telecommunications equipment. MaturityDate: 7/1/2017 Lubricating Specialties Company Structure: Loan Collateral: Liquid storage tanks, blending lines and packaging equipment. MaturityDate: 8/1/2018 Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Date: 9/30/2015 Cenveo Corporation Structure: Loan Collateral: Printing, folding and packaging equipment used in the production of commercial envelopes. MaturityDate: 10/1/2018 Magnum Coal Company Structure: Lease Collateral: A Bucyrus Erie model 1570 Dragline. Expiration Date: 8/1/2015 Blackhawk Mining, LLC Structure: Lease Collateral: Mining equipment. Expiration Date: 2/28/2018 6 ICON Leasing Fund Twelve, LLC Portfolio Overview (continued) SIVA Global Ships Limited Structure: Lease Collateral: Two liquefied petroleum gas tanker vessels. Expiration Date: 3/28/2022 4/8/2022 D&T Holdings, LLC Structure: Lease Collateral: Trucks, trailers and other equipment. Expiration Date: 12/31/2018 Jurong Aromatics Corporation Pte. Ltd. Structure: Loan Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. MaturityDate: 1/16/2021 Superior Tube Inc. Structure: Loan Collateral: Equipment and related inventory used in oil field services business. MaturityDates: 10/1/2017 Palmali Holding Company Limited Structure: Loan Collateral: Two Aframax tanker vessels. MaturityDate: 7/28/2016 9/14/2016 7 ICON Leasing Fund Twelve, LLC Revolving Line of Credit On May 10, 2011, the Fund entered into an agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $10,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, based on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility was extended through March 31, 2015. The interest rate on general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At March 31, 2014, we had $10,000,000 outstanding under the Facility. Performance Analysis Capital Invested as of March 31, 2014 Leverage Ratio 0.99:1* % of Receivables Collected in the Quarter Ended March 31, 2014 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as of August 31, 2014. One of our objectives is to provide cash distributions to our members.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO.CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as the net change in cash during the period plus distributions to members and investments made during such period, less the debt proceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period, if any. We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. 8 ICON Leasing Fund Twelve, LLC Performance Analysis (continued) Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to members, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make Investments and Distributions to Members As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Members during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO ICON Leasing Fund Twelve, LLC Cash Available From Business Operations for the Period January 1, 2014 through March 31, 2014 Cash Balance at January 1, 2014 $ Cash Balance at March 31, 2014 $ Net Change in Cash $ Add Back: Distributions Paid to Members from January 1, 2014 through March 31, 2014 $ Investments made during the Period $ 46,009,722 (13,342,298) $ Deduct: Debt Proceeds used specifically for Investments and activity related to the Facility $ Cash Available from Business Operations (CABO) $ 1 Coverage Ratio (CABO/Distributions Paid to Members) 253.89% 1 Cash available from business operations includes the collection of principal and interest from our investments in notes receivable and finance leases. 9 ICON Leasing Fund Twelve, LLC Transactions with Related Parties We entered into certain agreements with our Manager and ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Manager and our dealer-manager for our offering, whereby we pay or paid certain fees and reimbursements to those parties.Our Manager was entitled to receive an organizational and offering expense allowance of 3.5% of capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000, 1.5% of capital raised between $100,000,001 and $200,000,000, 1.0% of capital raised between $200,000,001, and $250,000,000 and 0.5% of capital raised over $250,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to additional members. In accordance with the terms of our limited liability company agreement, we pay or paid our Manager (i) management fees ranging from 1% to 7% based on the type of transaction, and (ii) acquisition fees, through the end of the operating period, of 3% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments. For a more detailed analysis of the fees payable to our Manager, please see the Fund’s prospectus. In connection with the investments made for the period January 1, 2014 through the date hereof, we paid our Manager aggregate acquisition fees in the amount of approximately $3,885,000. Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans, and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations. Our Manager also has a 1% interest in our profits, losses, distributions and liquidation proceeds.We paid distributions to our Manager of $63,774 and $70,830 for the three months ended March 31, 2014 and 2013, respectively. Additionally, our Manager’s interest in the net income (loss) attributable to us was $21,640 and ($10,363) for the three months ended March 31, 2014 and 2013, respectively. Fees and other expenses incurred by us to our Manager or its affiliates were as follows: Three Months Ended March 31, Entity Capacity Description ICON Capital, LLC Manager Acquisition fees (1) $ $ ICON Capital, LLC Manager Management fees (2) ICON Capital, LLC Manager Administrative expense reimbursements (2) $ $ (1) Amount capitalized and amortized to operations. (2) Amount charged directly to operations. 10 ICON Leasing Fund Twelve, LLC Transactions with Related Parties (continued) At March 31, 2014, we had a net receivable due from our Manager and its affiliates of approximately $157,000 primarily related to an expense incurred by one of our joint ventures, which we paid on Fund Fourteen’s behalf and will be reimbursed. At December 31, 2013, we had a net payable due to our Manager and its affiliates of approximately $374,000, primarily related to administrative expense reimbursements. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 11 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Current portion of net investment in notes receivable Current portion of net investment in finance leases Due from Manager and affiliates, net - Other current assets Total current assets Non-current assets: Net investment in notes receivable, less current portion Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $40,735,268 and $38,848,729, respectively) Investment in joint ventures Other non-current assets Total non-current assets Total assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Revolving line of credit, recourse - Derivative financial instruments Deferred revenue Due to Manager and affiliates, net - Accrued expenses and other current liabilities Current portion of seller's credit Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Seller's credit, less current portion Total non-current liabilities Total liabilities Commitments and contingencies Equity: Members’ equity: Additional members Manager Accumulated other comprehensive loss Total members’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ 12 ICON Leasing Fund Twelve, LLC A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Comprehensive Income (Loss) (unaudited) Three Months Ended March 31, Revenue and other income: Finance income $ $ Rental income Incomefrom investment in joint ventures Total revenue and other income Expenses: Management fees Administrative expense reimbursements General and administrative Interest Depreciation Impairment loss - Gain on derivative financial instruments Total expenses Net income (loss) Less: net income attributable to noncontrolling interests Net income (loss) attributable to Fund Twelve Other comprehensive income: Change in fair value of derivative financial instruments Currency translation adjustment during the period Total other comprehensive income Comprehensive income (loss) Less: comprehensive income attributable to noncontrolling interests Comprehensive income (loss) attributable to Fund Twelve $ $ Net income (loss) attributable to Fund Twelve allocable to: Additional members $ $ Manager $ $ Weighted average number of additional shares of limited liability company interests outstanding Net income (loss) attributable to Fund Twelve per weighted average additional share of limited liability company interests outstanding $ $ 13 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statement of Changes in Equity Members' Equity Additional Shares of Accumulated Limited Liability Other Total Company Additional Comprehensive Members' Noncontrolling Total Interests Members Manager Loss Equity Interests Equity Balance, December 31, 2013 $ Net income - - Change in fair value of derivative financial instruments - Currency translation adjustments - Distributions - - Investment by noncontrolling interests - Balance, March 31, 2014 (unaudited) $ 14 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Finance income Rental income paid directly to lenders by lessees Income from investment in joint ventures Depreciation Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Net accretion of seller's credit and other Impairment loss - Gain on derivative financial instruments Changes in operating assets and liabilities: Collection of finance leases Other assets Accrued expenses and other current liabilities Deferred revenue Due from/to Manager and affiliates, net Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment - Proceeds from sale of leased equipment - Distributions received from joint ventures in excess of profits Investment in notes receivable - Principal received on notes receivable Net cash (used in) provided by investing activities Cash flows from financing activities: Proceeds from non-recourse long-term debt - Repayment of non-recourse long-term debt Proceeds from revolving line of credit, recourse - Payment of debt financing costs - Repayment of sellers' credit Minority interest contribution in joint ventures, net - Distributions to noncontrolling interests Distributions to members Net cash provided by (used in) financing activities Effects of exchange rates on cash and cash equivalents Net decrease in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 15 ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Cash Flows (unaudited) (continued) Three Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ Reclassification of net assets from leased equipment at cost to net investment in finance lease $ - $ Funds withheld from seller on asset acquisition $ $ - Non-recourse long-term debt paid directly to seller $ $ - Subordinated non-recourse financing provided by seller $ $ - Debt financing costs netted at funding $ $ - Acquisition fee paid by noncontrollng interests $ $ - Interest reserve net against principal repayment of notes receivable $ $ - 16 ICON Leasing Fund Twelve, LLC Forward Looking Statements Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “continue,” “further,” “plan,” “seek,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected.We undertake no obligation to update publicly or review any forward-looking statement, whether as a result of new information, future developments or otherwise. Additional Information “Total Proceeds Received,” as referenced in the sections entitled Dispositions During the Quarter and Dispositions Following the Quarter, does not include proceeds received to satisfy indebtedness incurred in connection with the investment, if any, or the payment of any fees or expenses with respect to such investment. A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you.It is typically filed either 45 or 90 days after the end of a quarter or year, respectively.Usually this means a filing will occur on or around March 31, May 15, August 14, and November 14 of each year.It contains financial statements and detailed sources and uses of cash plus explanatory notes.You are always entitled to these reports.Please access them by: · Visiting www.iconinvestments.com, or · Visiting www.sec.gov, or · Writing us at:Angie Seenauth c/o ICON Investments, 3 Park Avenue, 36th Floor, New York, NY 10016 We do not distribute these reports to you directly in order to keep our expenses down as the cost of mailing this report to all investors is significant.Nevertheless, the reports are immediately available upon your request. 17
